Per Curiam :
The order should be modified by giving this action a preference over other issues noticed for the March term of 1908, and striking out provision setting the case down for trial for a day certain, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to the appellant. Settle order on notice. '